DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 2/25/2019 where claims 1- 7 are pending and ready for examination.

The information disclosure statements (IDS) submitted on 3/8/2021 and 2/25/2019 are in compliance with the provisions of 37 CFR 1.97. The information disclosure statements are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “An application providing apparatus”, although the claim may be construed as an apparatus it may also be interpreted as an Application. The Examiner respectfully requests the Applicant to modify the claim language so that there is no ambiguity or confusion with respect to the appropriate statutory category being claimed (e.g. “An apparatus comprising”)

Claims 2 – 5 are also rejected as they do not cure the deficiencies detailed above.

Regarding claim 5, claim5 recites “An application providing method”, although the claim may be construed as a method it may also be interpreted as an Application. The Examiner respectfully requests the Applicant to modify the claim language so that there is no ambiguity or confusion with respect to the appropriate statutory category being claimed (e.g. “A method comprising”)

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


:

Claim 1 recites “An application providing apparatus” which may be construed as attempting to claim an Application.
Claim 6 recites “An application providing method” which may be construed as attempting to claim an Application.
Please see the 35 USC 112(b) rejection above.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	
	Regarding claim 1, claim 1 recites “virtual machine starting means”, “dedicated virtual machine setting means”, and “function providing means” and therefor will be treated in accordance with 35 USC 112(f).

Regarding claim 6, claim 6 recites “virtual machine starting step”, “dedicated virtual machine setting step”, and “function providing step” and therefor will be treated in accordance with 35 USC 112(f).


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 - 3 and 6 - 7 are rejected under 35 USC 102(a)(1) as being anticipated by Zhou (US 2017/0286148)

Regarding claim 1, Zhou discloses an application providing apparatus comprising:

	virtual machine starting means for starting each of a plurality of common virtual
machines in which a common application program is set (Zhou; Zhou teaches a VM resource pool in action supporting a specific and/or application as the VM resource pool is utilized for potentially scaling the number of VMs under conditions to support dynamic conditions impacting the Application;

	see e.g. [0037] “ ... a VM resource pool corresponding to the application is determined ...”
	see e.g. [0058] “ ... pre-created ...”);

	dedicated virtual machine setting means for setting the common virtual machine to
which a parameter for any user of a plurality of users is set, as a dedicated virtual machine of
the user for which a setting of the parameter is performed, in the common application program
set in each of the plurality of common virtual machines (Zhang;

	see e.g. [0087] “ ... the parameters of a group of VMs are determined according to a parameter of an application ...”
	see e.g. Fig. 3 Step 302 “ Determine a parameter of each VM in the VM resource pool according to a parameter of the application or a preset VM configuration rule”); and

	
	function providing means for providing a function by additionally setting at least one
of the common virtual machines for which a setting of the parameter is not performed, as
another dedicated virtual machine of a user corresponding to a dedicated virtual machine of

insufficient (Zhou; Zhou teaches a VM in the pool not being utilized for the application may be recruited and/or assigned to the application (i.e. dedicated virtual machine) based upon a parameter;
	see e.g. [0058] “ ... VM that conforms  to a requirement of the application is selected from a pre-created VM resource pool, and the VM is registered to provide a service for the application, thereby omitting a process of creating a VM, shortening a time for creating a VM, and effectively improving efficiency of VM scaling
It is inherent that the resources are sufficient as the scaling is performed to mitigate the lack of resources;
	see e.g. [0003] “ .... scaling refers to ... quantity of VMs according to loads of the VMs, so as to meet a resource requirement”
	see e.g. [0004] “ ...  when a service volume increases, the resources provided by the VM B and the VM C cannot meet the requirements of application A ... VM scaling needs to be performed ... add a VMD Do for the Application A. In this way he VM B, the VM C, and the VM D together provides resources to serve the application a. Adding the VM D herein is a manner of the VM scaling).

	Regarding claim 2, Zhou discloses the application providing apparatus according to claim 1, wherein, in a case where a utilization rate of resources of a plurality of dedicated virtual machines used by one user is equal to or less than a reference value, the function providing means stops use of at least one of the plurality of dedicated virtual machines of the one user (Zhou;

	see e.g.  [0063] “ When CPU usage of the application is less than a specified threshold, it is determined that the load decreases ... some VMs need to be released, that is, to perform the VM contraction”
	see e.g. [0070] “ .. VM contraction ... some pools support recycle of used VM ....”).

	Regarding claim 3, Zhou discloses the application providing apparatus according to claim 1, wherein each of the plurality of common virtual machines is a virtual machine to which a constant resource is allocated (Zhou teaches constant resources that are assigned via parameters;

	see e.g. [0052] “ the parameter of the VM ... refer to a virtual resource of the VM ... a resource parameter of a CPU, a calculation resource parameter, a  memory resource parameter, or a storage parameter”

	The examiner notes the embodiments are with respect to scaling the number of VMs via a pool as result of a VM only having a constant resource).

	Regarding claim 6, Zhou discloses an application providing method, comprising:

	a virtual machine starting step of starting each of a plurality of common virtual
machines in which a common application program is set (Zhou; Zhou teaches a VM resource pool in action supporting a specific and/or application as the VM resource pool is utilized for potentially scaling the number of VMs under conditions to support dynamic conditions impacting the Application;

	see e.g. [0037] “ ... a VM resource pool corresponding to the application is determined ...”
	see e.g. [0058] “ ... pre-created ...”);

	a dedicated virtual machine setting step of setting the common virtual machine to

the user for which a setting of the parameter is performed, in the common application program
set in each of the plurality of common virtual machines (Zhang;

	see e.g. [0087] “ ... the parameters of a group of VMs are determined according to a parameter of an application ...”
	see e.g. Fig. 3 Step 302 “ Determine a parameter of each VM in the VM resource pool according to a parameter of the application or a preset VM configuration rule”); and

	a function providing step of providing a function by additionally setting at least one
of the common virtual machines for which a setting of the parameter is not performed, as
another dedicated virtual machine of a user corresponding to a dedicated virtual machine of
which resources are insufficient, in a case where resources of the dedicated virtual machine are
insufficient, which are performed by an application providing apparatus (Zhou; Zhou teaches a VM in the pool not being utilized for the application may be recruited and/or assigned to the application (i.e. dedicated virtual machine) based upon a parameter;
	see e.g. [0058] “ ... VM that conforms  to a requirement of the application is selected from a pre-created VM resource pool, and the VM is registered to provide a service for the application, thereby omitting a process of creating a VM, shortening a time for creating a VM, and effectively improving efficiency of VM scaling
It is inherent that the resources are sufficient as the scaling is performed to mitigate the lack of resources;
	see e.g. [0003] “ .... scaling refers to ... quantity of VMs according to loads of the VMs, so as to meet a resource requirement”
	see e.g. [0004] “ ...  when a service volume increases, the resources provided by the VM B and the VM C cannot meet the requirements of application A ... VM scaling needs to be performed ... add a VMD Do for the Application A. In this way he VM B, the VM C, and the VM D together provides resources to serve the application a. Adding the VM D herein is a manner of the VM scaling).

	Regarding claim 7, Zhou teaches a non-transitory computer-readable recording medium storing therein an application providing program that causes a computer to perform:

	a virtual machine starting step of starting each of a plurality of common virtual
machines in which a common application program is set (Zhou; Zhou teaches a VM resource pool in action supporting a specific and/or application as the VM resource pool is utilized for potentially scaling the number of VMs under conditions to support dynamic conditions impacting the Application;

	see e.g. [0037] “ ... a VM resource pool corresponding to the application is determined ...”
	see e.g. [0058] “ ... pre-created ...”);
	a dedicated virtual machine setting step of setting the common virtual machine to
which a parameter for any user of a plurality of users is set, as a dedicated virtual machine of
the user for which a setting of the parameter is performed, in the common application program
set in each of the plurality of common virtual machines  (Zhang;
	see e.g. [0087] “ ... the parameters of a group of VMs are determined according to a parameter of an application ...”
	see e.g. Fig. 3 Step 302 “ Determine a parameter of each VM in the VM resource pool according to a parameter of the application or a preset VM configuration rule”); and


of the common virtual machines for which a setting of the parameter is not performed, as
another dedicated virtual machine of a user corresponding to a dedicated virtual machine of
which resources are insufficient, in a case where resources of the dedicated virtual machine are insufficient (Zhou; Zhou teaches a VM in the pool not being utilized for the application may be recruited and/or assigned to the application (i.e. dedicated virtual machine) based upon a parameter;
	see e.g. [0058] “ ... VM that conforms  to a requirement of the application is selected from a pre-created VM resource pool, and the VM is registered to provide a service for the application, thereby omitting a process of creating a VM, shortening a time for creating a VM, and effectively improving efficiency of VM scaling
It is inherent that the resources are sufficient as the scaling is performed to mitigate the lack of resources;
	see e.g. [0003] “ .... scaling refers to ... quantity of VMs according to loads of the VMs, so as to meet a resource requirement”
	see e.g. [0004] “ ...  when a service volume increases, the resources provided by the VM B and the VM C cannot meet the requirements of application A ... VM scaling needs to be performed ... add a VMD Do for the Application A. In this way he VM B, the VM C, and the VM D together provides resources to serve the application a. Adding the VM D herein is a manner of the VM scaling)







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 USC 103 as being unpatentable over Zhou in view of SK_Zhou (US 2016/0092632)
	Regarding claim 4, Zhou discloses the application providing apparatus according to claim 1, Zhou does not expressly disclose:

	wherein each of the plurality of users is a hospital, the common application program includes a program for performing image processing or a program for performing diagnosis report creation support processing, and

	the setting of the parameter is a setting of an image processing parameter of the image processing corresponding to the hospital, in a case of the program for performing the image processing, or a setting of a format of a diagnosis report of the diagnosis report creation support processing corresponding to the hospital, in a case of the program for performing the diagnosis report creation support processing.


wherein each of the plurality of users is a hospital, the common application program includes a program for performing image processing or a program for performing diagnosis report creation support processing (SK_Zhou; SK_Zhou teaches a remote image processing in the cloud which is readily able to be consumed by hospitals and/or medical facilities;

	see e.g. [0043] “ ... image processing to be performed on a cloud based platform ... for use in surgery planning, orthopedic implant design, surgical instrument design, surgical placement, ...”
	see e.g. [0025] “ ... tomography (CT) data, magnetic resonance imaging (MRI) data, ultrasound data, ...”), and

	the setting of the parameter is a setting of an image processing parameter of the image processing corresponding to the hospital, in a case of the program for performing the image processing, or a setting of a format of a diagnosis report of the diagnosis report creation support processing corresponding to the hospital, in a case of the program for performing the diagnosis report creation support processing (SK_Zhou; SK_Zhou teaches parameter(s) of the image processing parameter are applied;
	see e.g. [0024] “ ... choosing 104 a processing algorithm to the selected subset of medical imaging data, wherein the chosen processing algorithm is stored in the  cloud-based storage system ...”
	see e.g. Fig 1 , Step 104 “Choosing Processing Algorithm to Apply to Selected Subset of Medical Imaging Data”).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou with SK_Zhou’s workflow scheme within .

Claim 5 is rejected under 35 USC 103 as being unpatentable over Zhou in view of Mann (US 2013/0191830)
	Regarding claim 5, Zhou discloses the application providing apparatus according to claim 1,
wherein each of the plurality of common virtual machines has a storage unit in which
data used for the common application program is readable or writable (Zhou;
see e.g. [0052] “ ... a storage resource  parameter ...”), however Zhou does not expressly disclose 

	a setting of the parameter allows the storage unit to be set as a dedicated storage unit
with respect to a user for which the setting of the parameter is performed.
	However in analogous art Mann discloses:
a setting of the parameter allows the storage unit to be set as a dedicated storage unit
with respect to a user for which the setting of the parameter is performed (Mann; Mann teaches the option and/or setting of utilizing a dedicated storage unit associated with the VM;

	see e.g. [0018] “ A user may be presented an option to store information in a shared storage or in a storage space or portion of a storage dedicated to a particular virtual machine ...”)
	
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Zhou with Mann’s option for dedicated storage. The motivation being the combined invention provides for increased efficiencies with respect to application processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9,009,851 : Droste teaches image processing to support medical facilities and/or hospitals with an emphasis on virtual machine management (pools, loading, starting, stopping, and terminating; see e.g. Column 3, Lines 15 – 40)

Breitgand (US 9,929,931) teaches VM management, pools of VMs, and shadow/idle VMs.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449